Citation Nr: 0300929	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  00-00 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Wilmington, Delaware


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from December 30, 1966 to 
February 27, 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by 
which the RO denied the veteran's application to reopen 
his claim of service connection for PTSD. 

The Board notes that by letter dated in January 1999 the 
veteran submitted claims of service connection for PTSD, 
schizophrenia, and passive-aggressive personality, and a 
claim for an increased rating for a conversion disorder.  
While action was taken as to the claim of service 
connection for PTSD and claim for an increased rating for 
conversion disorder, there is no indication in the claims 
file of any action being taken on the claims of service 
connection for schizophrenia and passive-aggressive 
personality disorder.  As a result, these issues are 
referred to the RO for appropriate handling.  


FINDINGS OF FACT

1.  In July 1989 the RO denied service connection for 
PTSD, and in December 1990 the RO denied the veteran's 
application to reopen the service connection claim; the 
veteran did not appeal these decisions.  

2.  The evidence received after the December 1990 denial 
is not so significant that it must be considered to fairly 
decide the merits of the veteran's claim.  



CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
a claim of service connection for PTSD.  38 U.S.C.A. §§ 
1110, 5108, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he has PTSD resulting from 
stressful events experienced during service in Vietnam.  

Service connection is warranted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).

To warrant service connection for PTSD, there must be 
medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2002); a link between current 
symptoms and an in-service stressor, established by 
medical evidence; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 
C.F.R. § 3.304(f) (2002).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, the veteran's 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

In a July 1989 decision, the RO denied the veteran's claim 
of service connection for PTSD.  In December 1990 the RO 
denied the veteran's application to reopen that claim.  
The veteran was notified of both decisions and did not 
initiate an appeal.  Those decisions are consequently 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2001).  Therefore, the Board can now consider the merits 
of the present claim only if "new and material evidence" 
has been submitted since the last prior final 
adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2001).  The Board's jurisdiction to 
adjudicate the underlying claim de novo depends upon 
whether new and material evidence has been received.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that 
is where the analysis must end.  Id.  Further analysis 
beyond that question is neither required nor permitted.  
Id.; see also Butler v. Brown, 9 Vet. App. 167, 171 
(1996). 

In September 1998, the United States Court of Appeals for 
the Federal Circuit issued an opinion which overturned the 
test for materiality established in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  Under the 
provisions of § 3.156(a) applicable in this case, evidence 
is considered "new" if it was not of record at the time of 
the last final disallowance of the claim and not merely 
cumulative or redundant of other evidence that was then of 
record.  See also Struck v. Brown, 9 Vet. App. 145, 151 
(1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); 
Cox v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" 
evidence is evidence which bears directly and 
substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge v. West, 
supra.  (These definitions were changed effective August 
29, 2001, but are not applicable to claims, such as the 
present one, filed before August 29, 2001.  66 Fed. Reg. 
45630-32 (Aug. 29, 2001).)  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The July 1989 rating decision denying service connection 
for PTSD was based on the lack of objective evidence 
corroborating the veteran's claimed stressors.  The RO 
noted that the veteran had not described in detail the 
events which would warrant a PTSD diagnosis.  By a letter 
dated in December 1990 the RO denied the veteran's 
application to reopen the claim.  

At the time of the December 1990 decision, the evidence of 
record included VA outpatient treatment records reflecting 
several visits to the mental health clinic from January 
1988 to July 1989.  Also part of the record was a PTSD 
questionnaire dated in January 1989, in which the veteran 
stated that he had flashbacks, depression, fits of rage, 
nightmare, emotional numbing, substance abuse, and 
helplessness.  The questionnaire did not provide any 
additional details about the proffered stressors.  The 
record contained a  DA Form 20 showing service in Vietnam 
for the 13-month period from May 21, 1967 to June 14, 
1968.  His principal duties there were as a supply clerk.  
The form reflects that the veteran participated in the 
Vietnam counteroffensive Phase II and III, and TET 
counteroffensive campaigns.  A record of court-martial 
conviction reflects he was found guilty at a special 
court-martial of absence without authority, disobeying a 
lawful order, and behaving with disrespect toward a 
superior officer.  The veteran's DD Form 214 shows a 
Vietnam Campaign Medal with 1 overseas bar, National 
Defense Service Medal and the Vietnam Service Medal.

The report of a VA examination provided in June 1989 
reflects a history of the veteran having served three 
tours in Vietnam.  The veteran reported that he was a 
driver of a convoy on route one heading towards Chulai 
during the TET offensive when they were attacked by 
rockets.  He was the driver of the lead car and radioed 
the others to leave the trucks.  Before they could do so, 
the four trucks were blown up.  The veteran relates that 
buddies he had known for several years were killed in 
these trucks.  He cannot remember their names but sees 
their faces every day.  The examiner diagnosed chronic 
PTSD characterized by mortar attack in Vietnam where the 
veteran lost four buddies, with intrusive recollection of 
the event. 

A Social Survey report dated in June 1989 reflects that 
the veteran reported the following as stressors.  One 
night he hit his first sergeant and broke his jaw because 
the sergeant took a swing at him first.  He was upset 
after he turned his "duce and a half truck."  They were 
driving at night and had to have on their low lights and 
he did not see the curve.  He rolled over four or five 
times and hurt his hip and ended up being treated at the 
22nd Field Hospital.  He was hospitalized there for six 
months because of a bruised hip.  The most significant 
memory, according to the veteran, involved one night when 
four buddies got killed while out on convoy.  He doesn't 
remember any of their names or where they were heading 
except that they were on route one.  Some rockets came out 
of nowhere.  

After the December 1990 decision, evidence was added to 
the claims file.  Among the added evidence are VA 
treatment records from January 1997 to November 1998.  
These records show a diagnosis of PTSD in February and 
March 1997, but provide no statement of PTSD symptoms.  
Also, newly added to the claims file is a second 
questionnaire dated in February 1999 indicating that the 
stressful events happened during the TET offensive in 
1968.  His duties were working the motor pool, driving a 
truck, and working at the supply depot.  The veteran felt 
that the accident in the year of the TET offensive in 1968 
caused his PTSD.  

The transcripts of a local hearing held in June 2000 and 
another before the Board in July 2002 were added to the 
record.  During the earlier hearing, the veteran testified 
that in Vietnam he was a supply clerk.  He indicated that 
he participated in a convoy.  On convoy they were attacked 
twice going through Dodge City.  During the one attack he 
lost control of his truck and it turned over.  According 
to the veteran, after the incident with the truck, they 
came under attack with small arms fire that lasted a 
couple hours.  The veteran reported that it was night, he 
ran off the road a little bit and lost control.  He landed 
on his hip.  After that, all he heard was gun fire.  He 
was treated by a doctor at the 22nd for 72 hours without 
sleep.  He was seen and discharged.  During the second 
hearing the veteran testified that the convoy was going 
down route one when rockets started coming in on them.  
According to the veteran, the next thing he knew, he was 
"blown out of" his truck.  He landed on his hip.  Four of 
his buddies that were behind his truck were wiped out 
completely.  This happened in 1968 during the TET 
offensive, while he was assigned to the 548th Supply and 
Transportation unit.  He was treated at the 22nd 
Replacement Hospital at Cam Rahn Bay and was there for 
just a brief time.  When asked if there were any other 
stressful events, the veteran related that he was out on 
perimeter one night for the TET offensive and that is 
where he got blown from the convoy.  He characterized this 
duty as guard duty on the perimeter.  They were out there 
for 48 hours and this happened in May or June of 1968.  

The Board finds the evidence associated with the file 
since the December 1990 decision is not so significant 
that it must be considered in resolving the veteran's 
claim.  In this regard, the newly added evidence pertinent 
to showing in-service stressors-the specific matter under 
consideration-includes the veteran's statements that these 
events occurred.  There is no objective or independent 
evidence relating to the proffered stressors.  Thus, 
nothing has been added to the file that addresses what was 
of primary concern in the earlier decisions, namely the 
absence of evidence to corroborate the reported stressors.  
In short, the veteran's statements are either redundant or 
are not so significant that they must be considered in 
order to fairly decide the merits of the claim.  

The veteran contends that his claim should not be treated 
as a claim to reopen because the RO made a grave 
procedural error in the July 1989 decision by not seeking 
verification from the U.S. Armed Forces Center for 
Research of the proffered stressors.  In making this 
argument the veteran relies on Hayre v. West, 188 F.3d 
1327 (Fed. Cir., 1999) in which the Court held that where 
there is a breach of the duty to assist in which VA fails 
to obtain pertinent service medical records specifically 
requested by the claimant and failed to provide the 
claimant notice explaining the deficiency, the claim does 
not become final for purposes of appeal.  The Federal 
Circuit has recently had occasion to reconsider this 
proposition and, in an en banc decision overruled that 
holding.  Cook v. Principi, No. 00-7171 (Fed. Cir., Dec. 
20, 2002)  2000 U.S. App. LEXIS 26434; and Tetro v. 
Principi, No. 01-7031, slip op. at 5 (Fed. Cir. Jan. 3, 
2003); 2000 U.S. App. LEXIS 14.  In doing so, the Court 
made clear that there are only two exceptions to the 
finality rule: (1) where new and material evidence is 
presented; and (2) where the decision is subject to 
revision for clear and unmistakable error.  Therefore, the 
Board rejects this argument and the claim is denied.

In adjudicating the veteran's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
which became effective during the pendency of this appeal.  
This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA-November 9, 
2000-or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that 
only section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).

The Board has also considered the final regulations that 
VA issued to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations likewise apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but 
not decided by the VA as of that date, with the exception 
of the amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. § 
3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence 
of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  A discussion of the pertinent VCAA and regulatory 
provisions follows.  

The VCAA, among other things, modified VA's duties to 
notify and assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to 
complete an application for benefits.  In this case, the 
veteran's application is complete.  There is no 
outstanding information such as proof of service, type of 
benefit sought, or status of the appellant or veteran, 
needed to complete the application.  Where a substantially 
complete application is filed, VA is required to notify 
the claimant of the evidence needed to substantiate the 
claim for benefits.  The RO notified the veteran by letter 
dated in January 1989 that the RO needed additional 
information from the veteran, including evidence of 
combat, wounds, prisoner of war status, or other evidence 
that might substantiate the stressors.  That letter tells 
the veteran that the RO had requested corroborating 
evidence from the service department.  A letter to the 
veteran dated in March 1989 asks the veteran for 
additional information regarding the stressful events.  
The RO related that it needed to know the exact dates and 
locations he experienced the events, and describe the 
sequence of action which took place, and list the names 
and units of others involved.  A December 1990 letter 
advises the veteran of the finality of the 1989 rating 
decision and that in order to reopen his claim, he must 
submit evidence that shows PTSD was incurred in, or 
aggravated during service.  In February 1999 the veteran 
was notified of the need for him to submit additional 
information to verify the stressor history.  The letter 
advised that this detailed information was needed in order 
to enable the RO to obtain supportive evidence of the 
stressful event from the service department.  Further, the 
veteran was notified of the statutory and regulatory 
requirements to reopen a final decision by letter dated in 
October 2002.  Given this evidence, the Board finds the 
duty to notify the veteran as to what was needed to 
substantiate the claim has been satisfied.  

Additionally, VA must notify a claimant of which portion 
of the information and evidence, if any, is to be provided 
by the claimant and which portion, if any, will be 
obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified of whose 
obligation it was to produce evidence to reopen the claim 
by way of the last several letters discussed above.  In 
this regard, it should also be pointed out that the 
question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims 
Assistance Act of 2000 recognizes this.  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2002).  Consequently, because the 
Board may not address the underlying claim until new and 
material evidence has been presented, further action under 
the Veterans Claims Assistance Act of 2000 and the 
specific duty-to-assist provisions is not required.  


ORDER

The claim to reopen is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

